 

Exhibit 10.1

 



REGISTRATION RIGHTS AGREEMENT

 

BY AND BETWEEN

 

CRYOPORT, INC.

 

AND

 

BLACKSTONE FREEZE PARENT L.P.

 

Dated as of October 1, 2020

 



 

 

 

TABLE OF CONTENTS

 

Page

 

Article I Resale Shelf Registration 1 Section 1.1   Resale Shelf Registration
Statement 1 Section 1.2   Effectiveness Period 2 Section 1.3   Subsequent Shelf
Registration 2 Section 1.4   Supplements and Amendments 3 Section
1.5   Subsequent Holder Notice 3 Section 1.6   Underwritten Offering 3 Section
1.7   Take-Down Notice 4 Article II Company Registration 4 Section 2.1   Notice
of Registration 4 Section 2.2   Underwriting 5 Section 2.3   Right to Terminate
Registration 5 Article III Additional Provisions Regarding Registration Rights 5
Section 3.1   Registration Procedures 5 Section 3.2   Limitation on Subsequent
Registration Rights 8 Section 3.3   Expenses of Registration 8 Section
3.4   Information by Holders 8 Section 3.5   Rule 144 Reporting 9 Section
3.6   “Market Stand-Off” Agreement 9 Article IV Indemnification 10 Section
4.1   Indemnification by Company 10 Section 4.2   Indemnification by Holders 11
Section 4.3   Notification 11 Section 4.4   Contribution 12 Article V Transfer
and Termination of Registration Rights 13 Section 5.1   Transfer of Registration
Rights 13 Section 5.2   Termination of Registration Rights 13 Article VI
Miscellaneous 13 Section 6.1   Counterparts 13 Section 6.2   Governing Law. 13
Section 6.3   Entire Agreement; No Third Party Beneficiary 14 Section
6.4   Expenses 14 Section 6.5   Notices 14

 

 

i

 

 

Section 6.6   Successors and Assigns 15 Section 6.7   Headings 15 Section
6.8   Amendments and Waivers 16 Section 6.9   Interpretation; Absence of
Presumption 16 Section 6.10   Severability 16

 



ii

 

 

 

REGISTRATION RIGHTS AGREEMENT

 

This REGISTRATION RIGHTS AGREEMENT (this “Agreement”) is entered into as of
October 1, 2020, by and between Cryoport, Inc., a Nevada corporation (including
its successors and permitted assigns, the “Company”), and Blackstone Freeze
Parent L.P., a Delaware limited partnership (the “Investor”). Capitalized terms
used but not defined elsewhere herein are defined in Exhibit A.

 

This Agreement is entered into in connection with the closing of the issuance of
250,000 shares of the Series C Convertible Preferred Stock, which are
convertible into shares of Common Stock, and 675,536 shares of Common Securities
Pursuant to the Securities Purchase Agreement, dated as of August 24, 2020, by
and between the Company and the Investor (the “Securities Purchase Agreement”).

 

As a condition to each of the parties’ obligations under the Securities Purchase
Agreement, the Company and the Investor are entering into this Agreement for the
purpose of granting certain registration rights to the Investor.

 

In consideration of the premises and the mutual representations, warranties,
covenants and agreements contained herein, and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties agree as follows:

 

Article I
Resale Shelf Registration

 

Section 1.1            Resale Shelf Registration Statement. Subject to the other
applicable provisions of this Agreement, the Company shall file within ninety
(90) days of the date hereof and use its commercially reasonable efforts to
cause to go effective as promptly as practicable a registration statement
covering the sale or distribution from time to time by the Holders, on a delayed
or continuous basis pursuant to Rule 415 of the Securities Act of all of the
Registrable Securities on Form S-3 (except if the Company is not then eligible
to register for resale the Registrable Securities on Form S-3, then such
registration shall be on another appropriate form (including Form S-1) and shall
provide for the registration of such Registrable Securities for resale by such
Holders in accordance with any reasonable method of distribution elected by the
Holders) (the “Resale Shelf Registration Statement” and such registration, the
“Resale Shelf Registration”), and if the Company is a WKSI as of the filing
date, the Resale Shelf Registration Statement shall be an Automatic Shelf
Registration Statement. If the Resale Shelf Registration Statement is not an
Automatic Shelf Registration Statement, then the Company shall use its
commercially reasonable efforts to cause such Resale Shelf Registration
Statement to be declared effective by the Commission as promptly as practicable
after the filing thereof.

 



1

 

 

Notwithstanding the foregoing, if the Commission prevents the Company from
including any or all of the Registrable Securities on the Resale Shelf
Registration Statement due to limitations on the use of Rule 415 of the
Securities Act for the resale of the Registrable Securities by the Holders (a
“Rule 415 Limitation”), the Resale Shelf Registration Statement shall register
the resale of a number of shares of the Registrable Securities which is equal to
the maximum number of shares as is permitted by the Commission, and, subject to
the provisions of this Section 1.1, the Company shall continue to its use
commercially reasonable efforts to register all remaining Registrable Securities
as set forth in this Section 1.1. In such event, the number of shares of
Registrable Securities to be registered for each Holder in the Resale Shelf
Registration Statement shall be reduced pro rata among all Holders, provided,
however, that, prior to reducing the number of shares of Registrable Securities
to be registered for any Holder in such Resale Shelf Registration Statement, the
Company shall first remove any shares of Registrable Securities to be registered
for any Person other than a Holder that was proposed to be included in such
Resale Shelf Registration Statement. The Company shall continue to use its
commercially reasonable efforts to register all remaining Registrable Securities
as promptly as practicable in accordance with the applicable rules, regulations
and guidance of the Commission. Notwithstanding anything herein to the contrary,
if the Commission, by written comment, limits the Company’s ability to file, or
prohibits or delays the filing of, a Resale Shelf Registration Statement or a
Subsequent Shelf Registration with respect to any or all the Registrable
Securities, the Company’s compliance with such limitation, prohibition or delay
solely to the extent of such limitation, prohibition or delay shall not be a
breach or default by the Company under this Agreement and shall not be deemed a
failure by the Company to use “commercially reasonable efforts” or “reasonable
efforts” as set forth above or elsewhere in this Agreement.

 

Section 1.2            Effectiveness Period. Once effective, the Company shall,
subject to the other applicable provisions of this Agreement, use its
commercially reasonable efforts to cause the Resale Shelf Registration Statement
or a Subsequent Shelf Registration to be continuously effective and usable for
so long as any Registrable Securities remain outstanding (the “Effectiveness
Period”).

 

Section 1.3            Subsequent Shelf Registration. If any Shelf Registration
ceases to be effective under the Securities Act for any reason at any time
during the Effectiveness Period, the Company shall use its commercially
reasonable efforts to promptly cause such Shelf Registration to again become
effective under the Securities Act (including obtaining the prompt withdrawal of
any order suspending the effectiveness of such Shelf Registration), and in any
event shall within thirty (30) days of such cessation of effectiveness, amend
such Shelf Registration in a manner reasonably expected to obtain the withdrawal
of any order suspending the effectiveness of such Shelf Registration or, file an
additional registration statement (a “Subsequent Shelf Registration”) for an
offering to be made on a delayed or continuous basis pursuant to Rule 415 of the
Securities Act registering the resale from time to time by Holders thereof of
all securities that are Registrable Securities as of the time of such filing. If
a Subsequent Shelf Registration is filed, the Company shall use its commercially
reasonable efforts to (a) cause such Subsequent Shelf Registration to become
effective under the Securities Act as promptly as is reasonably practicable
after such filing, but in no event later than the date that is ninety (90) days
after such Subsequent Shelf Registration is filed and (b) keep such Subsequent
Shelf Registration (or another Subsequent Shelf Registration) continuously
effective until the end of the Effectiveness Period. Any such Subsequent Shelf
Registration shall be a Registration Statement on Form S-3 to the extent that
the Company is eligible to use such form, and if the Company is a WKSI as of the
filing date, such Registration Statement shall be an Automatic Shelf
Registration Statement. Otherwise, such Subsequent Shelf Registration shall be
on another appropriate form (including Form S-1) and shall provide for the
registration of such Registrable Securities for resale by such Holders in
accordance with any reasonable method of distribution elected by the Holders.

 



2

 

 

Section 1.4            Supplements and Amendments. The Company shall supplement
and amend any Shelf Registration if required by the rules, regulations or
instructions applicable to the registration form used by the Company for such
Shelf Registration if required by the Securities Act or as reasonably requested
by the Holders covered by such Shelf Registration.

 

Section 1.5            Subsequent Holder Notice. If a Person becomes a Holder of
Registrable Securities after a Shelf Registration becomes effective under the
Securities Act, the Company shall, as promptly as is reasonably practicable
following delivery of written notice to the Company of such Person becoming a
Holder and requesting for its name to be included as a selling securityholder in
the prospectus related to the Shelf Registration (a “Subsequent Holder Notice”):

 

(a)               if required and permitted by applicable law, file with the
Commission a supplement to the related prospectus or a post-effective amendment
to the Shelf Registration so that such Holder is named as a selling
securityholder in the Shelf Registration and the related prospectus in such a
manner as to permit such Holder to deliver a prospectus to purchasers of the
Registrable Securities in accordance with applicable law;

 

(b)               if, pursuant to Section 1.5(a), the Company shall have filed a
post-effective amendment to the Shelf Registration that is not automatically
effective, use its commercially reasonable efforts to cause such post-effective
amendment to become effective under the Securities Act as promptly as is
reasonably practicable, but in any event by the date that is ninety (90) days
after the date such post-effective amendment is required by Section 1.5(a) to be
filed; and

 

(c)               notify such Holder as promptly as is reasonably practicable
after the effectiveness under the Securities Act of any post-effective amendment
filed pursuant to Section 1.5(a).

 

Section 1.6            Underwritten Offering. The Holders of Registrable
Securities may on up to four (4) occasions after the Resale Shelf Registration
Statement becomes effective deliver a written notice to the Company specifying
that the sale of some or all of the Registrable Securities subject to the Shelf
Registration is intended to be conducted through an underwritten offering, so
long as the anticipated gross proceeds of such underwritten offering is not less
than thirty-five million dollars ($35,000,000) (unless the Holders are proposing
to sell all of their remaining Registrable Securities in which case no such
minimum gross proceeds threshold shall apply) (the “Underwritten Offering”). In
the event of an Underwritten Offering:

 

(a)               The Holder or Holders of a majority of the Registrable
Securities participating in an Underwritten Offering shall select the managing
underwriter or underwriters to administer the Underwritten Offering; provided
that such Holder or Holders will not make the choice of such managing
underwriter or underwriters without first consulting with the Company.

 



3

 

 

(b)               Notwithstanding any other provision of this Section 1.6, if
the managing underwriter or underwriters of a proposed Underwritten Offering
advises the Board of Directors of the Company that in its or their opinion the
number of Registrable Securities requested to be included in such Underwritten
Offering exceeds the number which can be sold in such Underwritten Offering in
light of market conditions, the Registrable Securities shall be included on a
pro rata basis upon the number of securities that each Holder shall have
requested to be included in such offering. If any Holder disapproves of the
terms of any such underwriting, such Holder may elect to withdraw therefrom by
written notice to the Company and the managing underwriter or underwriters.

 

(c)               The Company shall agree and shall cause its executive officers
and directors to sign a customary “lock-up” agreement with the underwriters in
any Underwritten Offering.

 

Section 1.7            Take-Down Notice. Subject to the other applicable
provisions of this Agreement, at any time that any Shelf Registration Statement
is effective, if a Holder delivers a notice to the Company (a “Take-Down
Notice”) stating that it intends to effect a sale or distribution of all or part
of its Registrable Securities included by it on any Shelf Registration Statement
(a “Shelf Offering”) and stating the number of Registrable Securities to be
included in such Shelf Offering, then, subject to the other applicable
provisions of this Agreement, the Company shall, as promptly as practicable,
amend or supplement the Shelf Registration Statement as may be necessary in
order to enable such Registrable Securities to be sold and distributed pursuant
to the Shelf Offering.

 

Article II
Company Registration

 

Section 2.1            Notice of Registration. If at any time or from time to
time the Company shall determine to file a registration statement with respect
to an offering (or to make an underwritten public offering pursuant to a
previously filed registration statement) of its Common Stock, whether or not for
its own account (other than a registration statement on Form S-4, Form S-8 or
any successor forms), the Company will:

 

(a)               promptly give to each Holder written notice thereof, which
notice shall be given, to the extent reasonably practicable, no later than five
(5) business days prior to the filing or launch date (except in the case of an
offering that is an “overnight offering”, in which case such notice must be
given no later than two (2) business days prior to the filing or launch date);
and

 

(b)               subject to Section 2.2, include in such registration or
underwritten offering (and any related qualification under blue sky laws or
other compliance) all the Registrable Securities specified in a written request
or requests made within three (3) business days after receipt of such written
notice from the Company by any Holder (except in the case of an offering that is
an “overnight offering”, in which case such request must be made no later than
one (1) business day after receipt of such written notice from the Company).

 



4

 

 

Section 2.2            Underwriting. The right of any Holder to registration
pursuant to Section 1.6 or this Article II shall be conditioned upon such
Holder’s participation in such underwriting and the inclusion of Registrable
Securities in the underwriting to the extent provided herein. Each Holder
proposing to distribute its securities through such underwriting shall (together
with the Company and the other holders distributing their securities through
such underwriting) enter into and perform such Holder’s obligations under an
underwriting agreement with the managing underwriter selected for such
underwriting by the Company or by the stockholders of the Company who have the
right to select the underwriters (such underwriting agreement to be in a
customary form negotiated by the Company or such stockholders, as the case may
be). Notwithstanding any other provision of this Article II, if the managing
underwriter or underwriters of a proposed underwritten offering with respect to
which Holders of Registrable Securities have exercised their piggyback
registration rights advise the Board of Directors of the Company that in its or
their opinion the number of Registrable Securities requested to be included in
the offering thereby and all other securities proposed to be sold in the
offering exceeds the number which can be sold in such underwritten offering in
light of market conditions, the Registrable Securities and such other securities
to be included in such underwritten offering shall be allocated, (a) first, in
the event such offering was initiated by the Company for its own account, up to
the total number of securities that the Company has requested to be included in
such registration, (b) second, and only if all the securities referred to in
clause (a) have been included, up to the total number of securities that the
Holders have requested to be included in such offering (pro rata based upon the
number of securities that each of them shall have requested to be included in
such offering) and (c) third, and only if all the securities referred to in
clause (b) have been included, all other securities proposed to be included in
such offering that, in the opinion of the managing underwriter or underwriters
can be sold without having such adverse effect. If any Holder disapproves of the
terms of any such underwriting, such Holder may elect to withdraw therefrom by
written notice to the Company and the managing underwriter or underwriters. Any
securities excluded or withdrawn from such underwriting shall be withdrawn from
such registration.

 

Section 2.3            Right to Terminate Registration. The Company or the
holders of securities who have caused a registration statement to be filed as
contemplated by this Article II, as the case may be, shall have the right to
have any registration initiated by it or them under this Article II terminated
or withdrawn prior to the effectiveness thereof, whether or not any Holder has
elected to include securities in such registration.

 

Article III
Additional Provisions Regarding Registration Rights

 

Section 3.1            Registration Procedures. In the case of each registration
effected by the Company pursuant to Article I or II, the Company will keep each
Holder participating in such registration reasonably informed as to the status
thereof and, at its expense, the Company will, as expeditiously as possible to
the extent applicable:

 

(a)               prepare and file, as promptly as reasonably practicable, with
the Commission a registration statement with respect to such securities in
accordance with the applicable provisions of this Agreement;

 

(b)               prepare and file, as promptly as reasonably practicable, with
the Commission such amendments, including post-effective amendments, and
supplements to such registration statement and the prospectus used in connection
with such registration statement as may be necessary to comply with the
provisions of the Securities Act with respect to the disposition of all
securities covered by such registration statement (including to permit the
intended method of distribution thereof) and as may be necessary to keep the
registration statement continuously effective for the period set forth in this
Agreement;

 



5

 

 

(c)               furnish to the Holders participating in such registration and
to their legal counsel copies of the registration statement proposed to be
filed, and provide such Holders and their legal counsel the reasonable
opportunity to review and comment on such registration statement;

 

(d)               furnish to the Holders participating in such registration and
to the underwriters of the securities being registered such reasonable number of
copies of the registration statement, preliminary prospectus and final
prospectus as the such underwriters may reasonably request in order to
facilitate the public offering of such securities;

 

(e)               use commercially reasonable efforts to notify each Holder of
Registrable Securities covered by such registration statement at any time when a
prospectus relating thereto is required to be delivered under the Securities Act
of the Company’s knowledge of the happening of any event as a result of which
the prospectus included in such registration statement, as then in effect,
includes an untrue statement of a material fact or omits to state a material
fact required to be stated therein or necessary to make the statements therein
not misleading or incomplete in the light of the circumstances then existing,
and, subject to Section 3.1(n), at the request of any such Holder, prepare
promptly and furnish to such Holder a reasonable number of copies of a
supplement to or an amendment of such prospectus as may be necessary so that, as
thereafter delivered to the purchaser of such shares, such prospectus shall not
include an untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary to make the statements therein not
misleading or incomplete in the light of the circumstances then existing;

 

(f)                use commercially reasonable efforts to register and qualify
the securities covered by such registration statement under such other
securities or blue sky laws of such jurisdictions as shall be reasonably
requested by the Holders; provided, however, that the Company shall not be
required in connection therewith or as a condition thereto to qualify to do
business or to file a general consent to service of process in any such states
or jurisdictions in which it is not already qualified;

 

(g)               in the event that the Registrable Securities are being offered
in an underwritten public offering, enter into and perform its obligations under
an underwriting agreement on customary terms and in accordance with the
applicable provisions of this Agreement;

 

(h)               use commercially reasonable efforts to furnish, (i) on the
date that such Registrable Securities are delivered to the underwriters for
sale, if such securities are being sold through underwriters, an opinion and
negative assurance letter, dated as of such date, of the legal counsel
representing the Company for the purposes of such registration, in form and
substance as is customarily given to underwriters in an underwritten public
offering, addressed to the underwriters, if any, and (ii) on the date that the
offering of such Registrable Securities is priced and on the date that such
securities are being sold through underwriters, a letter dated as of such date,
from the independent certified public accountants of the Company, in form and
substance as is customarily given by independent certified public accountants to
underwriters in an underwritten public offering, addressed to the underwriters;

 



6

 

 



(i)                 in connection with a customary due diligence review, make
available during business hours for inspection by the Holders, any underwriter
participating in any such disposition of Registrable Securities, if any, and any
counsel or accountants retained by the Holders or underwriter (collectively, the
“Offering Persons”), all relevant financial and other records, pertinent
corporate documents and properties of the Company and its subsidiaries, and
cause the officers, directors and employees of the Company and its subsidiaries
to supply all relevant information and participate in customary due diligence
sessions in each case reasonably requested by any such representative,
underwriter, counsel or accountant in connection with such registration
statement, provided, however, each such underwriter shall agree in writing to
hold in strict confidence and not to make any disclosure or use of any
information requested above (the “Requested Information”), unless (1) the
disclosure of the Requested Information is necessary to avoid or correct a
misstatement or omission in such registration or is otherwise required under the
Securities Act, (2) the release of the Requested Information is ordered pursuant
to a final, non-appealable subpoena or order from a court or government body of
competent jurisdiction, (3) the Requested Information is or has been made
generally available to the public other than by disclosure in violation of this
Agreement, (4) the Requested Information was within such underwriter’s
possession on a non-confidential basis prior to it being furnished to such
underwriter by or on behalf of the Company or any of its representatives,
provided that the source of such information was not bound by a confidentiality
agreement or other contractual, legal or fiduciary obligation of confidentiality
with respect to such information or (5) the Requested Information becomes
available to such underwriter on a non-confidential basis from a source other
than the Company or any of its representatives, provided that such source is not
bound by a confidentiality agreement or other contractual, legal or fiduciary
obligation of confidentiality with respect to such information. Such underwriter
agrees that it shall, upon learning that disclosure of the Requested Information
is sought in or by a court or governmental body of competent jurisdiction or
through other means, give prompt notice to the Company and allow the Company, at
the Company’s expense, to undertake appropriate action to prevent disclosure of,
or to obtain a protective order for, the Requested Information deemed
confidential;

 

(j)                 in the event that any broker-dealer underwrites any
Registrable Securities or participates as a member of an underwriting syndicate
or selling group or “participates in an offering” (within the meaning of the
FINRA Rules) thereof, whether as a Holder or as an underwriter, placement, sales
agent or broker or dealer in respect thereof, or otherwise, the Company will,
upon the reasonable request of such broker-dealer, comply with any reasonable
request of such broker-dealer in complying with the FINRA Rules;

 

(k)               notwithstanding any other provision of this Agreement, if the
Board of Directors of the Company has determined in good faith that the
disclosure necessary for continued use of the prospectus and registration
statement by the Holders could be materially detrimental to the Company, the
Company shall have the right not to file or not to cause the effectiveness of
any registration covering any Registrable Securities and to suspend the use of
the prospectus and the registration statement covering any Registrable Security
for such period of time as its use would be materially detrimental to the
Company by delivering written notice of such suspension to all Holders listed on
the Company’s records; provided, however, that in any 12-month period the
Company may exercise the right to such suspension not more than twice. From and
after the date of a notice of suspension under this Section 3.1(k), each Holder
agrees not to use the prospectus or registration statement until the earlier of
(i) notice from the Company that such suspension has been lifted or (ii) the day
following the sixtieth (60th) day of suspension within any 12-month period;

 



7

 

 

(l)                 cooperate with, and direct the Company’s transfer agent to
cooperate with, the Holders and the managing underwriters, if any, to facilitate
the timely settlement of any offering or sale of Registrable Securities,
including the preparation and delivery of certificates or book-entry
representing Registrable Securities to be sold together with any other
authorizations, certificates, opinions and directions required by the transfer
agent which authorize and direct the transfer agent to issue such Registrable
Securities without restriction upon sale by the holder of such shares of
Registrable Securities;

 

(m)              use its reasonable best efforts to cause all shares of
Registrable Securities to be listed on the national securities exchange on which
the Common Stock is then listed; and

 

(n)               cause its officers to use their reasonable best efforts to
support the marketing of the Registrable Securities (including, without
limitation, participation in “road shows” and other customary marketing
activities, which may be virtual).

 

Section 3.2            Limitation on Subsequent Registration Rights. From and
after the date hereof, the Company shall not enter into any agreement granting
any holder or prospective holder of any securities of the Company registration
rights with respect to such securities that conflict with the rights granted to
the Holders herein, without the prior written consent of Holders of a majority
of the Registrable Securities.

 

Section 3.3            Expenses of Registration. All Registration Expenses
incurred in connection with any registration pursuant to this Agreement or
otherwise in complying with this Agreement shall be borne by the Company. All
Selling Expenses relating to securities registered on behalf of the Holders
shall be borne by the Holders of the registered securities included in such
registration.

 

Section 3.4            Information by Holders. The Holder or Holders of
Registrable Securities included in any registration shall furnish to the Company
such information regarding such Holder or Holders, the Registrable Securities
held by them and the distribution proposed by such Holder or Holders as the
Company may reasonably request in writing and as shall be required in connection
with any registration, qualification or compliance referred to in this
Agreement. It is understood and agreed that the obligations of the Company under
Article I or II are conditioned on the timely provisions of the foregoing
information by such Holder or Holders and, without limitation of the foregoing,
will be conditioned on compliance by such Holder or Holders with the following:

 

(a)               such Holder or Holders will cooperate with the Company in
connection with the preparation of the applicable registration statement, and
for so long as the Company is obligated to keep such registration statement
effective, such Holder or Holders will provide to the Company, in writing and in
a timely manner, for use in such registration statement (and expressly
identified in writing as such), all information regarding themselves and such
other information as may be required by applicable law to enable the Company to
prepare such registration statement and the related prospectus covering the
applicable Registrable Securities owned by such Holder or Holders and to
maintain the currency and effectiveness thereof;

 



8

 

 

(b)               during such time as such Holder or Holders may be engaged in a
distribution of the Registrable Securities, such Holder or Holders will comply
with all laws applicable to such distribution, including Regulation M
promulgated under the Exchange Act, and, to the extent required by such laws,
will, among other things: (i) not engage in any stabilization activity in
connection with the securities of the Company in contravention of such laws and
(ii) if required by applicable law, cause to be furnished to each agent or
broker-dealer to or through whom such Registrable Securities may be offered, or
to the offeree if an offer is made directly by such Holder or Holders, such
copies of the applicable prospectus (as amended and supplemented to such date)
and documents incorporated by reference therein as may be required by such
agent, broker-dealer or offeree; and

 

(c)               on receipt of written notice from the Company of the happening
of any of the events specified in Section 3.1(k), or that requires the
suspension by such Holder or Holders of the distribution of any of the
Registrable Securities owned by such Holder or Holders pursuant to a registered
offering, then such Holders shall cease offering or distributing the Registrable
Securities owned by such Holder or Holders in a registered offering until the
offering and distribution of the Registrable Securities owned by such Holder or
Holders may recommence in accordance with the terms hereof and applicable law.

 

Section 3.5            Rule 144 Reporting. With a view to making available the
benefits of Rule 144 to the Holders, the Company agrees that it will file with
the Commission the “Form 10 information” required by Rule 144(i)(2) as soon as
practical after the date of this Agreement and, for so long as a Holder owns
Registrable Securities, the Company will use commercially reasonable efforts to:

 

(a)               file with the Commission in a timely manner all reports and
other documents required of the Company under the Exchange Act; and

 

(b)               so long as a Holder owns any Restricted Securities, furnish to
the Holder forthwith upon written request a written statement by the Company as
to its compliance with the reporting requirements of the Exchange Act.

 

Section 3.6            “Market Stand-Off” Agreement. The Holders shall not sell,
transfer, make any short sale of, grant any option for the purchase of, or enter
into any hedging or similar transaction with the same economic effect as a sale
with respect to, any Common Stock (or other securities of the Company) held by
the Holders (other than those included in the registration) for a period
specified by the representatives of the managing underwriter or underwriters of
Common Stock (or other securities of the Company convertible into Common Stock)
not to exceed five (5) days prior and ninety (90) days following any registered
public sale of securities by the Company in which such Holder participates in
accordance with Article II, subject to customary exceptions (including, without
limitation, to the extent that any securities of the Company are subject to a
Permitted Loan (as defined in the Securities Purchase Agreement), to permit the
pledge of such securities pursuant to such Permitted Loan and any foreclosure in
connection with such Permitted Loan, or transfer in lieu of a foreclosure
thereunder, and subsequent sales, dispositions or other transfers). Each of the
Holders also shall execute and deliver any “lock-up” agreement reasonably
requested by the representatives of any underwriters of the Company in
connection with an offering in which such Holder participates, subject to
customary exceptions (including, without limitation, as described in the
preceding sentence in respect of a Permitted Loan).

 



9

 

 

Article IV
Indemnification

 

Section 4.1            Indemnification by Company. To the extent permitted by
applicable law, the Company will, with respect to any Registrable Securities as
to which registration or qualification or compliance under applicable “blue sky”
laws has been effected pursuant to this Agreement, indemnify each Holder, each
Holder’s current and former officers, directors, partners, members, managers,
shareholders, accountants, attorneys, agents and employees, and each Person
controlling such Holder or any of the foregoing within the meaning of Section 15
of the Securities Act, and each underwriter thereof, if any, and each Person who
controls any such underwriter within the meaning of Section 15 of the Securities
Act (collectively, the “Company Indemnified Parties”), against all expenses,
claims, losses, damages, costs (including costs of preparation and reasonable
attorney’s fees and any legal or other fees or expenses actually incurred by
such party in connection with any investigation or proceeding), judgments,
fines, penalties, charges, amounts paid in settlement and other liabilities,
joint or several (or actions in respect thereof) arising out of or based on any
untrue statement (or alleged untrue statement) of a material fact contained in
any registration statement, prospectus, preliminary prospectus, offering
circular or other document, or any amendment or supplement thereto incident to
any such registration, qualification or compliance or based on any omission (or
alleged omission) to state therein a material fact required to be stated therein
or necessary to make the statements therein, in light of the circumstances in
which they were made, not misleading, or any violation by the Company of, or any
rule or regulation promulgated under, the Securities Act, Exchange Act or state
securities laws applicable to the Company in connection with any such
registration, and the Company will reimburse each of the Company Indemnified
Parties for any reasonable legal and any other expenses reasonably incurred in
connection with investigating, preparing or defending any such claim, loss,
damage, liability or action, as such expenses are incurred. The indemnity
agreement contained in this Section 4.1 shall not apply to amounts paid in
settlement of any loss, claim, damage, liability or action if such settlement is
effected without the prior written consent of the Company (which consent shall
not be unreasonably withheld or delayed), nor shall the Company be liable to a
Holder in any such case for any such loss, claim, damage, liability or action
(a) to the extent that it arises out of or is based upon a violation or alleged
violation of any state or federal law (including any claim arising out of or
based on any untrue statement or alleged untrue statement or omission or alleged
omission in the registration statement or prospectus) which occurs in reliance
upon and in conformity with written information furnished expressly for use in
connection with such registration by or on behalf of any Holder or (b) in the
case of a sale directly by a Holder of Registrable Securities (including a sale
of such Registrable Securities through any underwriter retained by such Holder
engaging in a distribution solely on behalf of such Holder), such untrue
statement or alleged untrue statement or omission or alleged omission was
corrected in a final or amended prospectus, and such Holder failed to deliver a
copy of the final or amended prospectus at or prior to the confirmation of the
sale of the Registrable Securities to the Person asserting any such loss, claim,
damage or liability in any case in which such delivery is required by the
Securities Act.

 



10

 



 

 

 

Section 4.2            Indemnification by Holders. To the extent permitted by
applicable law, each Holder will, if Registrable Securities held by such Holder
are included in the securities as to which such registration or qualification or
compliance under applicable “blue sky” laws is being effected, indemnify,
severally and not jointly, the Company, each of its directors, officers,
partners, members, managers, shareholders, accountants, attorneys, agents and
employees, each underwriter, if any, of the Company’s securities covered by such
a registration, each Person who controls the Company or such underwriter within
the meaning of Section 15 of the Securities Act, and each other Holder and each
of such other Holder’s officers, directors, partners, members, managers,
shareholders, accountants, attorneys, agents and employees and each Person
controlling such Holder or any of the foregoing within the meaning of Section 15
of the Securities Act (collectively, the “Holder Indemnified Parties”), against
all expenses, claims, losses, damages, costs (including costs of preparation and
reasonable attorney’s fees and any legal or other fees or expenses actually
incurred by such party in connection with any investigation or proceeding),
judgments, fines, penalties, charges, amounts paid in settlement and other and
liabilities (or actions in respect thereof) arising out of or based on any
untrue statement (or alleged untrue statement) of a material fact contained in
any registration statement, prospectus, preliminary prospectus, offering
circular or other document, or any amendment or supplement thereto incident to
any such registration, qualification or compliance or based on any omission (or
alleged omission) to state therein a material fact required to be stated therein
or necessary to make the statements therein, in light of the circumstances in
which they were made, not misleading, or any violation by such Holder of, or any
rule or regulation promulgated under, the Securities Act, Exchange Act or state
securities law applicable to such Holder, and will reimburse each of the Holder
Indemnified Parties for any reasonable legal or any other expenses reasonably
incurred in connection with investigating, preparing or defending any such
claim, loss, damage, liability or action, as such expenses are incurred, in each
case to the extent, but only to the extent, that such untrue statement (or
alleged untrue statement) or omission (or alleged omission) is made in such
registration statement, prospectus, offering circular or other document in
reliance upon and in conformity with written information furnished to the
Company by such Holder and stated to be specifically for use therein, provided,
however, that in no event shall any indemnity under this Section 4.2 payable by
a Holder exceed the amount by which the net proceeds actually received by such
Holder from the sale of Registrable Securities included in such registration
exceeds the amount of any other losses, expenses, settlements, damages, claims
and liabilities that such Holder has been required to pay by reason of such
untrue or alleged untrue statement or omission or alleged omission or violation.
The indemnity agreement contained in this Section 4.2 shall not apply to amounts
paid in settlement of any loss, claim, damage, liability or action if such
settlement is effected without the prior written consent of the applicable
Holder (which consent shall not be unreasonably withheld or delayed), nor shall
the Holder be liable for any such loss, claim, damage, liability or action where
such untrue statement or alleged untrue statement or omission or alleged
omission was corrected in a final or amended prospectus, and the Company or the
underwriters failed to deliver a copy of the final or amended prospectus at or
prior to the confirmation of the sale of the Registrable Securities to the
Person asserting any such loss, claim, damage or liability in any case in which
such delivery is required by the Securities Act

 

Section 4.3           Notification. Each party entitled to indemnification under
this Article IV (the “Indemnified Party”) shall give notice to the party
required to provide indemnification (the “Indemnifying Party”) promptly after
such Indemnified Party has actual knowledge of any claim as to which indemnity
may be sought, and shall permit the Indemnifying Party to assume the defense of
any such claim or any litigation resulting therefrom, provided, however, that
counsel for the Indemnifying Party, who shall conduct the defense of such claim
or litigation, shall be approved by the Indemnified Party (whose approval shall
not unreasonably be withheld or delayed), and the Indemnified Party may
participate in such defense at such party’s expense; provided, further, however,
that an Indemnified Party (together with all other Indemnified Parties) shall
have the right to retain one (1) separate counsel, with the reasonable fees and
expenses to be paid by the Indemnifying Party, if representation of such
Indemnified Party by the counsel retained by the Indemnifying Party would be
inappropriate due to conflicting interests between such Indemnified Party and
any other party represented by such counsel in such proceeding. The failure of
any Indemnified Party to give notice as provided herein shall relieve the
Indemnifying Party of its obligations under this Article IV, only to the extent
that, the failure to give such notice is materially prejudicial or harmful to an
Indemnifying Party’s ability to defend such action. No Indemnifying Party, in
the defense of any such claim or litigation, shall, except with the prior
written consent of each Indemnified Party (which consent shall not be
unreasonably withheld or delayed), consent to entry of any judgment or enter
into any settlement which does not include as an unconditional term thereof the
giving by the claimant or plaintiff to such Indemnified Party of a release from
all liability in respect to such claim or litigation. The indemnity agreements
contained in this Article IV shall not apply to amounts paid in settlement of
any loss, claim, damage, liability or action if such settlement is effected
without the prior written consent of the Indemnifying Party, which consent shall
not be unreasonably withheld or delayed. The indemnification set forth in this
Article IV shall be in addition to any other indemnification rights or
agreements that an Indemnified Party may have.

 

11

 

 

Section 4.4            Contribution. If the indemnification provided for in this
Article IV is held by a court of competent jurisdiction to be unavailable to an
Indemnified Party, other than pursuant to its terms, with respect to any claim,
loss, damage, liability or action referred to therein, then, subject to the
limitations contained in Article IV, the Indemnifying Party, in lieu of
indemnifying such Indemnified Party hereunder, shall contribute to the amount
paid or payable by such Indemnified Party as a result of such claim, loss,
damage, liability or action in such proportion as is appropriate to reflect the
relative fault of the Indemnifying Party on the one hand and the Indemnified
Party on the other in connection with the actions that resulted in such claims,
loss, damage, liability or action, as well as any other relevant equitable
considerations. The relative fault of the Indemnifying Party and of the
Indemnified Party shall be determined by reference to, among other things,
whether the untrue or alleged untrue statement of a material fact or the
omission to state a material fact related to information supplied by the
Indemnifying Party or by the Indemnified Party and the parties’ relative intent,
knowledge, access to information and opportunity to correct or prevent such
statement or omission. The Company and the Holders agree that it would not be
just and equitable if contribution pursuant to this Section 4.4 were based
solely upon the number of entities from whom contribution was requested or by
any other method of allocation which does not take account of the equitable
considerations referred to above in this Section 4.4. In no event shall any
Holder's contribution obligation under this Section 4.4 exceed the amount by
which the net proceeds actually received by such Holder from the sale of
Registrable Securities included in such registration exceeds the amount of any
other losses, expenses, settlements, damages, claims and liabilities that such
Holder has been required to pay by reason of such untrue or alleged untrue
statement or omission or alleged omission or violation. No Person guilty of
fraudulent misrepresentation (within the meaning of the Securities Act) shall be
entitled to contribution from any Person who was not guilty of such fraudulent
misrepresentation.

 



12

 

 

Article V
Transfer and Termination of Registration Rights

 

Section 5.1            Transfer of Registration Rights. The rights to cause the
Company to register securities granted to a Holder under this Agreement may be
assigned to any Person in connection with any Transfer (as defined in the
Securities Purchase Agreement) or assignment of Registrable Securities to in a
Transfer permitted by Section 4.2 of the Securities Purchase Agreement;
provided, however, that (a) such transfer may otherwise be effected in
accordance with applicable securities laws, (b) prior written notice of such
assignment is given to the Company, and (c) such transferee agrees in writing to
be bound by, and subject to, this Agreement as a “Holder” pursuant to a written
instrument in form and substance reasonably acceptable to the Company.

 

Section 5.2            Termination of Registration Rights. The rights of any
particular Holder to cause the Company to register securities under Articles I
and II shall terminate with respect to such Holder upon the date upon which such
Holder no longer holds any Registrable Securities.

 

Article VI
Miscellaneous.

 

Section 6.1            Counterparts. This Agreement may be executed in one or
more counterparts, all of which shall be considered one and the same agreement,
and will become effective when one or more counterparts have been signed by a
party and delivered to the other parties. Copies of executed counterparts
transmitted by telecopy, telefax or other electronic transmission service shall
be considered original executed counterparts for purposes of this Section 6.1,
provided that receipt of copies of such counterparts is confirmed.

 

Section 6.2            Governing Law.

 

(a)               This Agreement shall be governed by, and construed in
accordance with, the laws of the state of New York (except to the extent that
mandatory provisions of the laws of the state of Nevada are applicable), without
giving effect to any choice of law or conflict of law rules or provisions
(whether of the state of New York or any other jurisdiction) that would cause
the application of the laws of any jurisdiction other than the state of New
York.

 

(b)               Any dispute relating hereto shall be heard in the U.S.
District Court for the Southern District of New York (and any federal appellate
courts therefrom) (and to the extent such court declines jurisdiction, state
court located in the Borough of Manhattan) (each a “Chosen Court” and
collectively, the “Chosen Courts”), and the parties agree to the exclusive
jurisdiction and venue of the Chosen Courts. Such Persons further agree that any
proceeding seeking to enforce any provision of, or based on any matter arising
out of or in connection with, this Agreement or the transactions contemplated
hereby or by any matters related to the foregoing (the “Applicable Matters”)
shall be brought exclusively in a Chosen Court, and that any proceeding arising
out of this Agreement or any other Applicable Matter shall be deemed to have
arisen from a transaction of business in the state of New York, and each of the
foregoing Persons hereby irrevocably consents to the jurisdiction of such Chosen
Courts in any such proceeding and irrevocably and unconditionally waives, to the
fullest extent permitted by law, any objection that such Person may now or
hereafter have to the laying of the venue of any such suit, action or proceeding
in any such Chosen Court or that any such proceeding brought in any such Chosen
Court has been brought in an inconvenient forum.

 



13

 

 

(c)               Such Persons further covenant not to bring a proceeding with
respect to the Applicable Matters (or that could affect any Applicable Matter)
other than in such Chosen Court and not to challenge or enforce in another
jurisdiction a judgment of such Chosen Court.

 

(d)               Process in any such proceeding may be served on any Person
with respect to such Applicable Matters anywhere in the world, whether within or
without the jurisdiction of any such Chosen Court. Without limiting the
foregoing, each such Person agrees that service of process on such party as
provided in Section 6.5 shall be deemed effective service of process on such
Person.

 

(e)               Waiver of Jury Trial. EACH PARTY HERETO, FOR ITSELF AND ITS
AFFILIATES, HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, SUIT OR
OTHER PROCEEDING (WHETHER BASED ON CONTRACT, TORT OR OTHERWISE) ARISING OUT OF
OR RELATING TO THE ACTIONS OF THE PARTIES HERETO OR THEIR RESPECTIVE AFFILIATES
PURSUANT TO THIS AGREEMENT OR IN THE NEGOTIATION, ADMINISTRATION, PERFORMANCE OR
ENFORCEMENT HEREOF.

 

Section 6.3            Entire Agreement; No Third Party Beneficiary. This
Agreement and the Securities Purchase Agreement contain the entire agreement by
and among the parties with respect to the subject matter hereof and all prior
negotiations, writings and understandings relating to the subject matter of this
Agreement. Except as provided in Article IV, this Agreement is not intended to
confer upon any Person not a party hereto (or their successors and permitted
assigns) any rights or remedies hereunder.

 

Section 6.4            Expenses. Except as provided in Section 3.3, all fees,
costs and expenses incurred in connection with this Agreement and the
transactions contemplated hereby, including accounting and legal fees shall be
paid by the party incurring such expenses. The fees specified in clause (b) of
the definition of “Registration Expenses” incurred in connection with any Shelf
Registration or Underwritten Offering pursuant to this Agreement shall, in each
case, not exceed $50,000.

 

Section 6.5            Notices. All notices, requests, demands and other
communications under this Agreement shall be in writing and shall be deemed to
have been duly given or made as follows: (a) if sent by registered or certified
mail in the United States return receipt requested, upon receipt; (b) if sent by
nationally recognized overnight air courier, one (1) Business Day after mailing;
(c) if sent by e-mail transmission, with a copy sent on the same day in the
manner provided in the foregoing clause (a) or (b), when transmitted and receipt
is confirmed; and (d) if otherwise actually personally delivered, when
delivered, provided, that such notices, requests, demands and other
communications are delivered to the address set forth below, or to such other
address as any party shall provide by like notice to the other parties to this
Agreement:

 



14

 

 

If to the Company, to:

 

Cryoport, Inc.

112 Westwood Place, Suite 350

Brentwood, TN 37027

Attention: (i) Jerrell Shelton, President, Chief Executive Officer, and Chairman
of the Board, (ii) Robert Stefanovich, Chief Financial Officer, Treasurer and
Corporate Secretary, and (iii) Tony Ippolito, Vice President and General
Counsel.
Email: JShelton@cryoport.com; RStefanovich@cryoport.com; and
TIppolito@cryoport.com

 

with a copy (which shall not constitute notice) to:

 

Latham & Watkins LLP
650 Town Center Drive, 20th Floor

Costa Mesa, CA 92626
Attention: Daniel Rees
Email: Daniel.Rees@lw.com

 

If to the Investor, to:

 

Blackstone Freeze Parent L.P.
c/o The Blackstone Group Inc.
345 Park Avenue
New York, NY 10154
Attention: Ram Jagannath
E-mail: Ram.Jagannath@Blackstone.com

 

with a copy (which shall not constitute notice) to:

 

Simpson Thacher & Bartlett LLP
425 Lexington Ave
New York, New York 10017
Attention: Anthony F. Vernace
E-mail: avernace@stblaw.com

 

Section 6.6            Successors and Assigns. This Agreement will be binding
upon and inure to the benefit of the parties hereto and their respective
successors and permitted assigns. Except as provided in Section 5.1, no
assignment of this Agreement or of any rights or obligations hereunder may be
made by any party hereto without the prior written consent of the other parties
hereto. Any purported assignment or delegation in violation of this Agreement
shall be null and void ab initio.

 

Section 6.7            Headings. The Section, Article and other headings
contained in this Agreement are inserted for convenience of reference only and
will not affect the meaning or interpretation of this Agreement.

 



15

 

 

Section 6.8            Amendments and Waivers. This Agreement may not be
modified or amended except by an instrument or instruments in writing signed by
the Company and the Holders of a majority of the Registrable Securities
outstanding at the time of such amendment. Any party hereto may, only by an
instrument in writing, waive compliance by any other party or parties hereto
with any term or provision hereof on the part of such other party or parties
hereto to be performed or complied with. No failure or delay of any party in
exercising any right or remedy hereunder shall operate as a waiver thereof, nor
will any single or partial exercise of any right or power, or any abandonment or
discontinuance of steps to enforce such right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The waiver
by any party hereto of a breach of any term or provision hereof shall not be
construed as a waiver of any subsequent breach. The rights and remedies of the
parties hereunder are cumulative and are not exclusive of any rights or remedies
that they would otherwise have hereunder.

 

Section 6.9            Interpretation; Absence of Presumption.

 

(a)               For the purposes hereof: (i) words in the singular shall be
held to include the plural and vice versa and words of one gender shall be held
to include the other gender as the context requires; (ii) the terms “hereof,”
“herein,” and “herewith” and words of similar import shall, unless otherwise
stated, be construed to refer to this Agreement as a whole and not to any
particular provision of this Agreement, and Section and paragraph references are
to the Sections and paragraphs in this Agreement unless otherwise specified;
(iii) the word “including” and words of similar import when used in this
Agreement shall mean “including, without limitation,” unless the context
otherwise requires or unless otherwise specified; and (iv) the word “or” , “any”
or “either” shall not be exclusive. References to a Person are also to its
permitted assigns and successors. When calculating the period of time between
which, within which or following which any act is to be done or step taken
pursuant to this Agreement, the date that is the reference date in calculating
such period shall be excluded (and unless, otherwise required by Law, if the
last day of such period is not a Business Day, the period in question shall end
on the next succeeding Business Day)

 

(b)               With regard to each and every term and condition of this
Agreement, the parties hereto understand and agree that the same have or has
been mutually negotiated, prepared and drafted, and if at any time the parties
hereto desire or are required to interpret or construe any such term or
condition, no consideration will be given to the issue of which party hereto
actually prepared, drafted or requested any term or condition of this Agreement.

 

Section 6.10        Severability. Any provision hereof that is held to be
invalid, illegal or unenforceable in any respect by a court of competent
jurisdiction, shall be ineffective only to the extent of such invalidity,
illegality or unenforceability, without affecting in any way the remaining
provisions hereof, provided, however, that the parties will attempt in good
faith to reform this Agreement in a manner consistent with the intent of any
such ineffective provision for the purpose of carrying out such intent.

 

(The next page is the signature page)

 



16

 



 

IN WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
as of the date first above written. 

 

  CRYOPORT, INC.           By: /s/ Jerrell Shelton     Name: Jerrell Shelton    
Title: President & CEO           BLACKSTONE FREEZE PARENT L.P.       By: BTO
Holdings Manager L.L.C., its general partner       By: /s/ Christopher J. James
    Name: Christopher J. James     Title: Authorized Person

 

[Signature Page to Registration Rights Agreement]

 



S-1

 

 

EXHIBIT A
DEFINED TERMS

 

1.       The following capitalized terms have the meanings indicated:

 

“Affiliate” of any Person means any Person, directly or indirectly, controlling,
controlled by or under common control with such Person.

 

“Automatic Shelf Registration Statement” means an “automatic shelf registration
statement” as defined under Rule 405.

 

“Commission” means the Securities and Exchange Commission.

 

“Common Stock” means the Company’s common stock, par value $0.001 per share.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, or any
similar successor federal statute, and the rules and regulations of the
Commission thereunder, all as the same shall be in effect from time to time.

 

“Holder” means (a) any Investor holding Registrable Securities and (b) any
transferee to which the rights under this Agreement have been transferred in
accordance with Section 5.1.

 

“Person” means an individual, corporation, partnership, limited liability
company, joint venture, association, trust, unincorporated organization, other
legal entity, or any government or governmental agency or authority.

 

“register”, “registered” and “registration” refer to a registration effected by
preparing and filing a registration statement in compliance with the Securities
Act, and the declaration or ordering of the effectiveness of such registration
statement.

 

“Registration Expenses” means (a) all expenses incurred by the Company in
complying with this Agreement, including, without limitation, internal expenses,
all registration, qualification, listing and filing fees, printing expenses,
escrow fees, rating agency fees, fees and disbursements of the Company’s
independent registered public accounting firm, fees and disbursements of counsel
for the Company, blue sky fees and expenses and (b) the fees and expenses of one
counsel to the Holders in connection with this Agreement; provided, however,
that Registration Expenses shall not include any Selling Expenses.

 

“Registrable Securities” means (a) any shares of Common Stock issued or issuable
upon conversion of the Series C Convertible Preferred Stock, (b) the shares of
Common Stock issued to the Investor pursuant to the Securities Purchase
Agreement and (c) any Common Stock actually issued in respect of the securities
described in clauses (a) or (b) above or this clause (c) upon any stock split,
stock dividend, recapitalization, reclassification, merger, consolidation or
similar event; provided, however, that the securities described in clauses (a),
(b) and (c) above shall only be treated as Registrable Securities until the
earliest of: (i) the date on which such security has been registered under the
Securities Act and disposed of in accordance with an effective Registration
Statement relating thereto; (ii) the date on which such security has been sold
pursuant to Rule 144 and the security is no longer a Restricted Security; or
(iii) the date on which such security is transferred in a transaction pursuant
to which the registration rights are not also assigned in accordance with
Section 5.1.

 



A-1

 

 

“Restricted Securities” means any Common Stock required to bear the legend set
forth in Section 4.3(a) of the Securities Purchase Agreement.

 

“Rule 144” means Rule 144 promulgated under the Securities Act and any successor
provision.

 

“Rule 405” means Rule 405 promulgated under the Securities Act and any successor
provision.

 

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder or any similar federal statute and the rules
and regulations of the Commission thereunder, all as the same shall be in effect
at the time.

 

“Selling Expenses” means (a) all underwriting discounts, selling commissions and
stock transfer taxes applicable to the securities registered by the Holders and
(b) the fees and expenses of any counsel to the Holders.

 

“Series C Convertible Preferred Stock” means the Company’s Series C Convertible
Preferred Stock, par value $0.001 per share.

 

“Shelf Registration” means the Resale Shelf Registration or a Subsequent Shelf
Registration, as applicable.

 

“Transfer” has the meaning given to such term in the Securities Purchase
Agreement.

 

“WKSI” means a “well known seasoned issuer” as defined under Rule 405.

 

2.       The following terms are defined in the Sections of the Agreement
indicated:

 

INDEX OF TERMS

 

Term Section Agreement   Preamble Applicable Matters   Section 6.2(b) Chosen
Court   Section 6.2(b) Company   Preamble Company Indemnified Parties   Section
4.1 Effectiveness Period   Section 1.2 Holder   Section 5.1 Holder Indemnified
Parties   Section 4.2 Indemnified Party   Section 4.3 Indemnifying Party  
Section 4.3 Investor   Preamble Market Stand-Off   Section 3.6 Resale Shelf
Registration   Section 1.1 Securities Purchase Agreement   Preamble Subsequent
Holder Notice   Section 1.5 Subsequent Shelf Registration   Section 1.3
Underwritten Offering   Section 1.6

 



A-2

 

 

REGISTRATION RIGHTS AGREEMENT JOINDER

 

The undersigned is executing and delivering this joinder (this “Joinder”)
pursuant to the Registration Rights Agreement, dated as of October 1, 2020 (as
the same may hereafter be amended, the “Registration Rights Agreement”), between
Cryoport, Inc., a Nevada corporation (the “Company”), and Blackstone Freeze
Parent L.P. Capitalized terms used but not otherwise defined herein shall have
the meanings provided in the Registration Rights Agreement.

 

By executing and delivering this Joinder to the Company, and upon acceptance
hereof by the Company upon the execution of a counterpart hereof, the
undersigned hereby agrees to become a party to, to be bound by, and to comply
with the Registration Rights Agreement as a Holder in the same manner as if the
undersigned were an original signatory to the Registration Rights Agreement.

 

[Signature Pages Follow]

 





 

 

Accordingly, the undersigned has executed and delivered this Joinder as of the
1st day of October, 2020.

 

 

  BLACKSTONE TACTICAL OPPORTUNITIES FUND – FD L.P.       By: Blackstone Tactical
Opportunities Associates III – NQ L.P., its general partner       By: BTO DE GP
– NQ L.L.C., its general partner       By: /s/ Christopher J. James   Name:
Christopher J. James   Its: Authorized Person

 

Agreed and Accepted as of October 1, 2020           CRYOPORT, INC.       By: /s/
Jerrell Shelton   Name: Jerrell Shelton   Its: President & Chief Executive
Officer  

 





 